Appeal from a judgment of the Supreme Court (Platkin, J.), entered February 17, 2011 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition.
Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination. Respondent moved to dismiss the petition for lack of personal jurisdiction based upon petitioner’s failure to comply with the service requirements of the order to show cause. Supreme Court granted the motion and petitioner appeals.
Petitioner has not raised any arguments in his brief concerning the propriety of Supreme Court’s dismissal of the petition on jurisdictional grounds. Consequently, any such arguments are deemed abandoned (see Matter of Jones v Fischer, 84 AD3d 1604, 1605 [2011]; Matter of Bunting v Fischer, 84 AD3d 1631, 1632 [2011], lv denied 17 NY3d 709 [2011]). Petitioner advances *1054only substantive arguments for the annulment of the prison disciplinary determination. However, this Court cannot review the merits of the prison disciplinary determination in the absence of personal jurisdiction over the parties (see Matter of Spirles v Goord, 273 AD2d 568, 568-569 [2000], lv dismissed 96 NY2d 928 [2001]; Matter of Seifert v Selsky, 260 AD2d 823, 824 [1999]. Nor do we discern any error in Supreme Court’s determination that such jurisdiction was not obtained. Therefore, the judgment is affirmed.
Rose, J.E, Malone Jr., Stein, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.